 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DONNELLY L. THOMPSON,                            No. 2:20-cv-0027 KJM AC P
12                        Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       GONZALEZ, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed an in forma pauperis application and prison trust account statement that shows

19   he currently has $6,876.78 in his account. ECF No. 7.

20            In order to commence an action, plaintiff must file a complaint as required by Rule 3 of

21   the Federal Rules of Civil Procedure and either pay both the $350.00 filing fee and the $50.00

22   administrative fee for a civil action or file an application requesting leave to proceed in forma

23   pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court may authorize the commencement of an

24   action “without prepayment of fees or security therefor” by an individual who submits an

25   affidavit evidencing an inability to pay such fees or give security therefor. 28 U.S.C. § 1915(a).

26   Plaintiff has made an inadequate showing of indigency in the affidavit before the court.

27

28   1
         Litigants proceeding in forma pauperis are not required to pay the $50.00 administrative fee.
                                                        1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1. Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 7, be denied.
 3          2. Plaintiff be given thirty days to pay the filing fee or face dismissal of the case.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   DATED: May 18, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
